[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT           FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               MAY 2, 2008
                                No. 07-12555
                            Non-Argument Calendar            THOMAS K. KAHN
                                                                 CLERK
                          ________________________

                   D.C. Docket No. 02-00104-CR-T-27-TGW

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

WILLIAM PAUL LANNERT,
                                                        Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (May 2, 2008)

Before EDMONDSON, Chief Judge, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

      Thomas Dale, appointed counsel for William Lannert in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lannert’s revocation of

supervised release and resulting sentence are AFFIRMED.




                                         2